Citation Nr: 1605128	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran initially filed a claim for posttraumatic stress disorder (PTSD) in May 2008.  The record reflects that he has current diagnoses of an anxiety disorder and dysthymia.  Claims for service connection for psychiatric disorders, to include posttraumatic stress disorder (PTSD), may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the Veteran's claim to include all psychiatric disorders.


REMAND

The Veteran has alleged he has PTSD due to combat service in Vietnam.  He has also claimed that since returning from active duty he felt dissociated from people, was scared of people, had difficulty with relationships, and isolated himself.

The Veteran's claim for PTSD was remanded by the Board in February 2013 for additional development.  The Board directed the RO to (1) ascertain the Veteran's dates of service in Vietnam; (2) obtain all outstanding VA treatment records; (3) send the Veteran a letter requesting he submit information regarding specific claimed stressors; and (4) if the Veteran identified one or more stressors that could have caused a fear of hostile military activity, schedule him for a VA psychological examination.

The RO attempted to verify the Veteran's dates of service in Vietnam, however, a response received from the National Personnel Records Center (NPRC) indicated that they were unable to verify that the Veteran served in Vietnam.  The RO also obtained all outstanding VA treatment records through January 2013, and those records indicated that in January 2008, at an initial psychiatric evaluation, the Veteran reported he served in Vietnam and killed several people including families; he stated he was "like a machine, [he] was a good killer, it was like a game."  Based on his statements, a VA medical professional diagnosed PTSD.  February 2008 VA treatment records reflect that the Veteran informed a VA counselor that he never served in combat in Vietnam and that during service he was stationed on a ship, which he never left.  When asked why he previously reported he engaged in heavy combat and said he was a "killing machine," the Veteran responded "[he] was trained to kill, but [he] never actually fought."  VA treatment notes indicate the VA psychiatrist strongly suspected malingering regarding combat PTSD given those inconsistencies.

The RO sent the Veteran a February 2013 letter requesting that he complete a PTSD stressor questionnaire and an authorization to obtain medical records from private medical providers and that he provide additional information about his claim.  The Veteran did not respond to that letter.  Because the Veteran did not respond to that letter and did not provide the RO with any alleged PTSD stressors to attempt to verify, the RO did not afford him a VA examination in accordance with the Board's February 2013 remand directives.

As discussed in the introduction, claims for service connection for psychiatric disorders, to include PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons, 23 Vet. App. at 5.  The Veteran's VA treatment records reflect diagnoses of an anxiety disorder and dysthymia, and the record contains a May 2008 notation in a VA treatment note that since he returned from active duty service, the Veteran felt dissociated from people, was scared of people, had difficulty with relationships, and isolated himself.  Despite the Veteran's previous inconsistent statements regarding alleged service in combat in Vietnam, the Board finds the Veteran's statements regarding how he felt since serving on active duty, coupled with his current psychiatric diagnoses, trigger VA's duty to provide him with a VA psychiatric examination.  The Board also notes that the Veteran's VA treatment notes reflect he experienced trauma as a child when he was placed in foster care at age ten and was subsequently abused by his foster father.  In the VA examination, the VA examiner must not only address service connection for a psychiatric disorder on a direct basis, but must also address whether the Veteran had any preexisting psychiatric disorders prior to entering the military and, if so, whether the Veteran's military experienced aggravated any preexisting disorder.  In that regard, the Veteran's entrance examination contains no notations of a psychiatric disorder, and therefore, clear and unmistakable evidence that a preexisting disorder existed prior to service must be demonstrated to rebut the presumption of soundness.

The record also reveals that the Veteran applied for disability benefits from the Social Security Administration (SSA) and that his claim was denied.  On remand, the Board must request these records and associate them with the Veteran's claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (finding that when VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, the Veteran's May 2008 claim for disability compensation reflects he served in the Marine Reserves from 1977 to 1984.  The claims file does not reflect that any attempts were ever made to obtain those records, and on remand, the RO must contact all appropriate records repositories to obtain those records.  See 38 C.F.R. § 3.159(c) (2015).  Finally, all outstanding VA treatment records from January 2013 to the present must also be obtained and associated with the evidence of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain:

* All outstanding VA treatment records from January 2013 to the present; 

* The Veteran's Marine Reserve records from 1977 to 1984; and

* The Veteran's SSA records.

If the RO is unable to obtain the above-referenced records, the RO must inform the Veteran and his representative by preparing a Memorandum of Formal Finding of Unavailability, which complies with the notice VA is required to provide the Veteran as outlined in VA regulations.  See 38 C.F.R. § 3.159(e) (2015).  A copy of that memorandum must be associated with the Veteran's claims file, copies must also be sent to the Veteran and his representative, and the Veteran and his representative must be given an opportunity to respond. 

2.  If, and only if, the Veteran submits evidence of a PTSD stressor, the RO must take all appropriate steps to verify that stressor.

3.  The Veteran must be afforded the appropriate VA examination to determine whether any psychiatric disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must elicit from the Veteran and record in the examination report a full social history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any psychiatric disorder diagnosed from May 2008 to the present, other than PTSD, existed prior to the Veteran's active duty service.  In making this determination, VA must inform the examiner that if the examiner finds a psychiatric disorder did preexist service, the examiner must state the specific evidence upon which this finding is based.

* If the examiner determines that any psychiatric disorder diagnosed from May 2008 to the present did exist prior to service, the opinion must address whether the psychiatric disorder was aggravated due to the Veteran's active duty service.  The examiner must state the specific evidence upon which this finding is based.

* If the examiner determines that any psychiatric disorder diagnosed from May 2008 to the present did not exist prior to service, the opinion must state whether any psychiatric disorder diagnosed from May 2008 to the present is due to the Veteran's active duty service.  The examiner must state upon what specific evidence this determination is based.

If, and only if, the RO verifies any alleged PTSD stressor(s) and a diagnosis of PTSD is rendered due to verified stressor(s), the examiner must state:

* Whether PTSD existed prior to the Veteran's active duty service.  In making this determination, VA must inform the examiner that if the examiner finds PTSD did preexist service, the examiner must state the specific evidence upon which this finding is based.

* If the examiner determines that PTSD did exist prior to service, the opinion must address whether PTSD was aggravated due to the Veteran's active duty service.  The examiner must state the specific evidence upon which this finding is based.

* If the examiner determines that PTSD did not exist prior to service, the examiner must provide an opinion as to whether any currently or previously diagnosed PTSD is related to the Veteran's active duty service.  The examiner must state upon what specific evidence this determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

